              Case 5:19-cv-00304 Document 1 Filed 03/25/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

SAFAA IBRAHIM                                      §
Plaintiff,                                         §
                                                   §
v.                                                 §                CAUSE NO. 5:19-cv-00304
                                                   §
TOLLI BOSWORTH                                     §
Defendant.                                         §


                           DEFENDANT’S NOTICE OF REMOVAL


        Defendant Tolli Bosworth hereby removes this lawsuit which is currently pending in the

District Court for the 438th Judicial District of Bexar County, Texas, Cause No. 2019-CI03839,

to the United States District Court for the Western District of Texas, San Antonio Division,

pursuant to 28 U.S.C. §§ 1441 and 1446, on the grounds of diversity of citizenship, and would

respectfully show the Court as follows:

                                            BACKGROUND

        1.     On March 9, 2017, Plaintiff filed her Original Petition styled Safaa Ibrehim v. Tolli

Bosworth, in which Plaintiff alleges injuries and damages proximately caused by negligent conduct

of the Defendant. See Exhibit A. Plaintiff affirmatively pled for damages in excess of $200,000

but less than $1,000,000. Id., at ¶ VIII.

        2.     Plaintiff served Defendant with Plaintiff’s Original Petition and process on March

28, 2019, by Citation. See Exhibit B.

        3.     Plaintiff has demanded a jury trial. Id., at ¶ XI.

        4.     Defendant has not answered the suit in state court.




{00495901}
              Case 5:19-cv-00304 Document 1 Filed 03/25/19 Page 2 of 4



    5. The State Court’s Record Search including Case History for this matter is attached herein.

        See Exhibit C.



                                       GROUNDS FOR REMOVAL

        6.      This Court has original jurisdiction of this suit based on 28 U.S.C. § 1332(a)

because this suit involves a controversy between citizens of different states. Further, the amount

in controversy, exclusive of interest and costs exceeds $75,000.00.

    A. Parties are Diverse

        7.      Plaintiff is a natural person who affirmatively alleges that she is a Texas resident.

See Plaintiff’s Original Petition, ¶ II.

        8.      Defendant Tolli Bosworth is a natural person who is a California resident.

    B. Amount in Controversy

        9.      The party seeking federal jurisdiction must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00. Grant v. Chevron Phillips Chem. Co.

L.P., 309 F.3d 864, 868 (5th Cir. 2002). The removing party may satisfy its burden by either

(1) demonstrating that it is “facially apparent” from the petition that the claim likely exceeds

$75,000.00, or (2) “by setting forth the facts in controversy—preferably in the removal petition,

but sometimes by affidavit—that support a finding of the requisite amount.” Allen v. R & H Oil

& Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

        10.     Here, it is facially apparent from Plaintiff’s petition that the claim exceeds

$75,000.00. Specifically, Plaintiff alleges she seeks monetary relief over $200,000 but not over

$1,000,000. Id., at ¶ VIII.

        11.     Based on the foregoing, the amount in controversy exceeds $75,000.00.


{00495901}
Defendant Tolli Bosworth’s Notice of Removal
Page 2 of 4
               Case 5:19-cv-00304 Document 1 Filed 03/25/19 Page 3 of 4



                                REMOVAL IS PROCEDURALLY PROPER
         12.    This notice of removal is timely filed within thirty (30) after service of process upon

Defendant. See 28 U.S.C. §1441(b)(1).

         13.    Venue is proper in this Court under 28 U.S.C. §1441(a) because this District and

Division of this Court embraces Bexar County, Texas, the place where the State Court suit was

filed.

         14.    Pursuant to 28 U.S.C. §1446(a), all pleadings, process, and orders served upon

Defendant in the state court action are attached herein as Exhibit A and Exhibit B.

         15.    Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide a true and correct

copy of this Notice of Removal to Plaintiff and to the District Clerk of Bexar County.

                                          PRAYER FOR RELIEF

         16.    Defendant Tolli Bosworth prays that the Court accept jurisdiction over the state

court action for the reasons set forth above, and grant Defendant any such other and further relief

to which it may show itself justly entitled.

                                                   Respectfully submitted,

                                                   VALDEZ & TREVIÑO,
                                                   ATTORNEYS AT LAW, P.C.
                                                   Callaghan Tower
                                                   8023 Vantage Drive, Suite 700
                                                   San Antonio, Texas 78230
                                                   Phone: 210–598–8686
                                                   Fax: 210–598–8797

                                                    /s/ Robert E. Valdez
                                                   Robert E. Valdez
                                                   State Bar No. 20428100
                                                   revaldez@valdeztrevino.com

                                                   Elyse I. Gonzalez
                                                   State Bar No. 24109936
                                                   egonzalez@valdeztrevino.com
                                                   Counsel for Defendant
{00495901}
Defendant Tolli Bosworth’s Notice of Removal
Page 3 of 4
              Case 5:19-cv-00304 Document 1 Filed 03/25/19 Page 4 of 4



                                       CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing instrument was served on the following counsel this

25th day of March 2019, pursuant to Rule 5 of the Federal Rules of Civil Procedure, via email and

via e-service in the state court proceeding:

Chris Mazzola
Ketterman Rowland & Westlund
16500 San Pedro, Suite 302
San Antonio, Texas 78232
Counsel for Plaintiff


                                                  /s/ Robert E. Valdez
                                                  Robert E. Valdez




{00495901}
Defendant Tolli Bosworth’s Notice of Removal
Page 4 of 4
